Exhibit 10.1

Execution Version

AMENDMENT NO. 1

TO

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

This AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this
“Amendment”) is made as of May 7, 2014, by and between Zalicus Inc., a Delaware
corporation (“Phoenix”), and Epirus Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”). Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Agreement and Plan of Merger and
Reorganization, dated as of April 15, 2014 (as amended restated or otherwise
modified from time to time, the “Merger Agreement”), by and among Phoenix,
Merger Sub and the Company.

WITNESSETH

WHEREAS, pursuant to Section 10.2 of the Merger Agreement, the Merger Agreement
may be amended Agreement may be amended with the approval of the respective
Boards of Directors of the Company and Phoenix at any time (whether before or
after the adoption and approval of this Agreement by the Company’s stockholders
or before or after the approval of the Merger or issuance of shares of Phoenix
Common Stock in the Merger);

WHEREAS, pursuant to Section 10.2 of the Merger Agreement, the Merger Agreement
may not be amended except by an instrument in writing signed on behalf of each
of the Company and Phoenix;

WHEREAS, the undersigned represent the parties necessary to amend the Merger
Agreement; and

WHEREAS, Phoenix and the Company desire to amend certain provisions of the
Merger Agreement to, among other things, clarify the terms of the Option Plan
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, the parties hereto, intending to be legally bound, agree as
follows:

1. Amendment of First Sentence of Recital F of the Merger Agreement. Pursuant to
Section 10.2 of the Merger Agreement, the first sentence of Recital F of the
Merger Agreement shall be amended and restated in its entirety to read as
follows:

“Concurrently with the execution of this Agreement, and as an inducement to
Phoenix, Merger Sub and the Company to enter into this Agreement, certain
stockholders of Phoenix and the Company listed on Schedule I hereto have entered
into voting agreements, dated as of the date hereof, in the forms attached
hereto as Exhibit B (each a “Voting Agreement” and collectively, the “Voting
Agreements”), pursuant to which such stockholders have agreed, subject to the
terms thereof, to vote or cause to be voted all of the shares of capital stock
of the Company or Phoenix, as the case may be, held of record or beneficially
owned by such stockholder in favor of the adoption and approval of this
Agreement in the case of stockholders of the Company, and in favor of the
approval of the Phoenix Stockholder Proposals and the Option Plan Amendment in
the case of stockholders of Phoenix.”



--------------------------------------------------------------------------------

2. Amendment of Third Sentence of Section 3.3 of the Merger Agreement. Pursuant
to Section 10.2 of the Merger Agreement, the third sentence of Section 3.3 of
the Merger Agreement shall be amended and restated in its entirety to read as
follows:

“The Board of Directors of Phoenix has recommended that the stockholders of
Phoenix approve the Phoenix Stockholder Proposals and the Option Plan Amendment
at the Phoenix Stockholder Meeting.”

3. Amendment of Section 3.24 of the Merger Agreement. Pursuant to Section 10.2
of the Merger Agreement, Section 3.24 of the Merger Agreement shall be amended
and restated in its entirety to read as follows:

“The affirmative vote of (i) the holders of a majority of the shares of Phoenix
Common Stock having voting power representing a majority of the outstanding
Common Stock and (ii) the holders of a majority of the votes properly cast at
the Phoenix Stockholder Meeting are the only votes of the holders of any class
or series of Phoenix’s capital stock necessary to approve the Phoenix
Stockholder Proposals and the Option Plan Amendment (the “Phoenix Stockholder
Approval”).”

4. Amendment of Section 5.2(b) of the Merger Agreement. Pursuant to Section 10.2
of the Merger Agreement, Section 5.2(b) of the Merger Agreement shall be amended
and restated in its entirety to read as follows:

“(i) Phoenix shall take all action necessary in accordance with applicable Laws
and the Phoenix Charter and Phoenix Bylaws to call, give notice of, convene and
hold a meeting of the Phoenix Stockholders (the “Phoenix Stockholder Meeting”)
to consider and vote on proposals to approve (A) the issuance of the shares of
Phoenix Common Stock by virtue of the Merger, (B) Amendment No. 1 to the Phoenix
Charter, (C) Amendment No. 2 to the Phoenix Charter (collectively, clauses (A),
(B) and (C) are referred to herein as the “Phoenix Stockholder Proposals”) and
(D) the Option Plan Amendment. The Phoenix Stockholder Meeting shall be held (on
a date selected by Phoenix in consultation with the Company) not later than
forty-five (45) days after effective date of the Registration Statement. If on
the scheduled date of the Phoenix Stockholder meeting Phoenix has not obtained
the Phoenix Stockholder Approvals, Phoenix shall have the right to adjourn or
postpone the Phoenix Stockholder Meeting to a later date or dates, such later
date or dates not to exceed thirty (30) days from the original date that the
Phoenix Stockholder Meeting was scheduled for the approval of the Phoenix
Stockholder Proposals and the Option Plan Amendment.

(ii) Subject to the provisions of Section 4.5 hereof, the Board of Directors of
Phoenix shall recommend that the Phoenix Stockholders approve the Phoenix
Stockholder Proposals (the “Phoenix Recommendation”) and the Option Plan
Amendment and Phoenix shall include such Phoenix Recommendation in the Proxy
Statement.”

5. Amendment of Second Sentence of Section 5.2(c) of the Merger Agreement.
Pursuant to Section 10.2 of the Merger Agreement, the second sentence of
Section 5.2(c) of the Merger Agreement shall be amended and restated in its
entirety to read as follows:

“Subject to the provisions of Section 4.5 hereof, Phoenix shall use its
reasonable best efforts to solicit from the Phoenix Stockholders proxies in
favor of the Phoenix Stockholder Proposals and the Option Plan Amendment and
shall take all other action necessary or advisable to secure the Phoenix
Stockholder Approvals.”



--------------------------------------------------------------------------------

6. Amendment of Section 5.11(a) of the Merger Agreement. Pursuant to
Section 10.2 of the Merger Agreement, Section 5.11(a) of the Merger Agreement
shall be amended and restated in its entirety to read as follows:

“(a) Prior to the Effective Time, the size of the Board of Directors of Phoenix
shall be fixed at eight (8) directors, and Phoenix shall use its reasonable best
efforts to obtain the resignations of all of the directors of Phoenix then in
office (other than Mark H.N. Corrigan, M.D.), if necessary, such that, as of the
Effective Time, at least six (6) vacancies will exist on the Board of Directors
of Phoenix; provided, that if there are more than six (6) vacancies on the Board
of Directors of Phoenix as of immediately prior to the Effective Time, whether
as a result of the resignation, retirement or inability to serve of a current
director of Phoenix or otherwise, Phoenix shall have the right to designate
another individual or individuals, as the case may be, to fill such excess
vacancy or vacancies (but in no event shall the number of directors of Phoenix
in office as of immediately prior to the Effective Time and the individuals
designated by Phoenix to fill vacancies constitute more than fifty percent (50%)
of the entire Board of Directors of Phoenix), which, other than with respect to
the appointment of Mark H.N. Corrigan, M.D., shall be subject to Company’s
consent, which shall not be unreasonably withheld or delayed. Effective
immediately following the Effective Time, Phoenix shall cause each of Geoffrey
Duyk, Scott Rocklage, Amit Munshi, Kevin Buchi, Daotian Fu and two Additional
Designees (collectively, the “Company Nominees”) to be appointed to the Board of
Directors of Phoenix, shall cause all of the directors to be placed into classes
and designated to certain committees, and shall cause Mark H.N. Corrigan, M.D.
to be designated as the Chairman of the Board of Directors of Phoenix; provided
that (i) if any Company Nominee is unable or otherwise fails to serve, for any
reason, as a director of Phoenix immediately following the Effective Time,
Company shall have the right to designate another individual to serve as a
director of Phoenix in place of such Company Nominee, subject to Phoenix’s
consent, which shall not be unreasonably withheld or delayed, and (ii) if the
size of the Board of Directors of Phoenix is greater than eight (8) directors as
a result of the first proviso in the first sentence of this Section 5.11(a),
Company shall have the right to designate additional individuals to serve as
directors of Phoenix, subject to Phoenix’s consent, which shall not be
unreasonably withheld or delayed, such that the total number of Company Nominees
is equal to the total number of directors of Phoenix then in office who have not
resigned as of the Effective Time. Each such Company Nominee and each member of
the Board of Directors of Phoenix at the Effective Time shall (i) meet the
criteria provided in Phoenix’s Corporate Governance Guidelines, as in effect on
the date hereof, and (ii) execute an acknowledgement stating that he or she will
be subject to Phoenix’s Statement of Company Policy on Insider Trading and
Disclosure and Insider Trading Procedures and Phoenix’s Corporate Code of Ethics
and Conduct, in each case, as in effect on the date hereof with any subsequent
amendments to which Company may consent, which consent shall not be unreasonably
withheld or delayed.”

7. Amendment of Definition of “Option Plan Amendment” on Exhibit A to the Merger
Agreement. Pursuant to Section 10.2 of the Merger Agreement, the definition of
“Option Plan Amendment” on Exhibit A to the Merger Agreement shall be amended
and restated in its entirety to read as follows:

““Option Plan Amendment” means an amendment to the Phoenix Amended and Restated
2004 Incentive Plan to increase the number of shares that may be issued pursuant
to such plan by 3,000,000, after giving effect to the Reverse Stock Split
(subject to appropriate adjustment in the event of any stock dividend, stock
split or other similar event affecting the Phoenix Common Stock).”

8. Merger Agreement. By execution of this Amendment, the parties hereby agree
that the provisions set forth in the Merger Agreement are hereby amended as set
forth herein. The Merger Agreement, as amended by this Amendment, contains the
entire agreement among the parties with respect to the subject matter thereof
and hereof and shall be read and construed together as a single agreement;
provided, however, that the Confidentiality Agreement (as such term is used and
defined in the Merger Agreement) shall not be superseded and shall remain in
full force and effect in accordance with its terms. Except to the extent amended
hereby, all of the terms, provisions and conditions of the Merger Agreement are
hereby ratified and confirmed and shall remain in full force and effect as of
the date specified therein.



--------------------------------------------------------------------------------

9. Applicable Law; Jurisdiction. This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
Laws. In any action or proceeding between any of the parties arising out of or
relating to this Amendment, each of the parties: (i) irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware or to the extent such court does
not have subject matter jurisdiction, the Superior Court of the State of
Delaware or the United States District Court for the District of Delaware,
(ii) agrees that all claims in respect of such action or proceeding shall be
heard and determined exclusively in accordance with clause (i) of this
Section 9, (iii) waives any objection to laying venue in any such action or
proceeding in such courts, (iv) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over any party, and (v) agrees
that service of process upon such party in any such action or proceeding shall
be effective if notice is given in accordance with Section 10.8 of the Merger
Agreement.

10. Headings. The bold-faced headings contained in this Amendment are for
convenience of reference only, shall not be deemed to be a part of this
Amendment and shall not be referred to in connection with the construction or
interpretation of this Amendment.

11. Severability. Any term or provision of this Amendment that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Amendment or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Amendment is
invalid or unenforceable, the Parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Amendment
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

12. Counterparts; Exchanges by Facsimile. This Agreement may be executed in
several counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by all Parties by facsimile or
electronic transmission via “.pdf’ shall be sufficient to bind the Parties to
the terms and conditions of this Agreement.

[Remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Agreement
and Plan of Merger and Reorganization as of the date first written above.

 

ZALICUS INC. By:  

/s/ Mark H.N. Corrigan

Name:   Mark H.N. Corrigan Title:   President and Chief Executive Officer EPIRUS
BIOPHARMACEUTICALS, INC. By:  

/s/ Amit Munshi

Name:   Amit Munshi Title:   President and Chief Executive Officer

 

 

 

Signature Page to Amendment No. 1 to Agreement and Plan of Merger and
Reorganization